Citation Nr: 1724826	
Decision Date: 06/29/17    Archive Date: 07/10/17

DOCKET NO. 11-24 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 20 percent since July 25, 2008, for right knee degenerative joint disease, claimed as right knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Wozniak, Associate Counsel






INTRODUCTION

The Veteran served in the U.S. Army from January 1984 to January 1993.

This matter came before the Board of Veterans' Appeals (Board) on appeal from an August 2010 decision of the St. Petersburg, Florida, Regional Office (RO). In April 2016, the Board remanded the appeal to the RO for additional development. In August 2016 the RO increased the Veteran's rating for right knee disorder to 20 percent, effective May 6, 2011. 

Pursuant to VA's duties to notify and assist the Veteran, VA advised the claimant how to substantiate an application for benefits, obtained all relevant and available evidence and conducted any appropriate medical inquiry. The appeal is ready for appellate review.

The issues of entitlement to service connection for right hip disability and a left thigh disability have been raised by the record in a December 2013 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2016). 


FINDING OF FACT

During the period on appeal, the Veteran's right knee disorder has been shown to be manifested by no more than weakness, stiffness, lack of endurance, popping, swelling, use of a knee brace, use of a cane, functional limitation in walking, going up or down stairs, lifting, and driving; and flexion limited to 30 degrees.






CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent, since July 25, 2008, for right knee limitation of flexion have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003, 5257, 5258, 5259, 5260, 5261, 7801, 7805 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by comparing the Veteran's current symptomatology with the criteria set forth in the Schedule For Rating Disabilities. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016). Diagnostic Code 5003 provides ratings for degenerative arthritis. Degenerative arthritis, established by X-ray, will be rated on the basis of limitation of motion under the appropriate diagnostic criteria for the specific joint or joints involved. When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. In the absence of limitation of motion, a 10 percent rating is warranted for X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups; a 20 percent rating is warranted if there are also occasional incapacitating exacerbations. 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2016).

There are also two relevant note provisions associated with Diagnostic Code 5003. 

Note (1): The 20 pct and 10 pct ratings based on X-ray findings, above, will not be combined with ratings based on limitation of motion. 

Note (2): The 20 pct and 10 pct ratings based on X-ray findings, above, will not be utilized in rating conditions listed under diagnostic codes 5013 to 5024, inclusive. 

Diagnostic Code 5257 provides ratings for recurrent subluxation or lateral instability. Slight disability warrants a 10 percent rating and a moderate disability warrants a 20 percent rating. Severe disability warrants a 30 percent rating. 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2016).

Diagnostic Code 5258 provides that a 20 percent rating is warranted for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint. 38 C.F.R. § 4.71a, Diagnostic Code 5258 (2016). 

Diagnostic Code 5260 provides ratings based on limitation of flexion of the leg. Limitation of flexion to 60 degrees warrants a noncompensable rating. Limitation of flexion to 45 degrees warrants a 10 percent rating. Flexion limited to 30 degrees warrants a 20 percent rating. 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2016). 

Diagnostic Code 5262 provides ratings for impairment of the tibia and fibula. A 10 percent rating is warranted for malunion with slight knee or ankle disability. A 20 percent rating is warranted for malunion with moderate knee or ankle disability. A 30 percent rating is warranted for malunion with marked knee or ankle disability. A 40 percent rating is warranted for nonunion with loose motion and requiring a brace. 38 C.F.R. § 4.71a, Diagnostic Code 5262 (2016).

The average normal range of motion of the knee is flexion from 0 to 140 degrees and extension from 140 to 0 degrees. 38 C.F.R. § 4.71, Plate II.

Under Diagnostic Code 7801, burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are deep and nonlinear are rated as follows: for an area or areas of 144 square inches (929 sq. cm.) or greater a 40 percent rating is assigned; for an area or areas of at least 72 square inches (465 sq. cm.) but less than 144 square inches (929 sq. cm.), a 30 percent rating is warranted; for an area or areas of at least 12 square inches (77 sq. cm.) but less than 72 square inches (465 sq. cm.) a 20 percent rating is warranted; for an area or areas of at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.) a 10 percent rating is warranted. 

There are also two relevant note provisions associated with Diagnostic Code 7801.

Note (1): A deep scar is one associated with underlying soft tissue damage. 

Note (2): If multiple qualifying scars are present, or if a single qualifying scar affects more than one extremity, or a single qualifying scar affects one or more extremities and either the anterior portion or posterior portion of the trunk, or both, or a single qualifying scar affects both the anterior portion and the posterior portion of the trunk, assign a separate evaluation for each affected extremity based on the total area of the qualifying scars that affect that extremity, assign a separate evaluation based on the total area of the qualifying scars that affect the anterior portion of the trunk, and assign a separate evaluation based on the total area of the qualifying scars that affect the posterior portion of the trunk. The midaxillary line on each side separates the anterior and posterior portions of the trunk. Combine the separate evaluations under § 4.25. Qualifying scars are scars that are nonlinear, deep, and are not located on the head, face, or neck.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements. The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled. 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59.

Where there is a question as to which of two disability evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower evaluation will be assigned. 38 C.F.R. § 4.7. 

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided. Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of, or overlapping with, the symptomatology of the other condition. 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994). 

In a September 2009 private treatment note the Veteran reported consistent aching in his right knee, aggravated by walking and climbing stairs. The Veteran reported that pain is relieved by over the counter medication. 

An October 2009 private treatment note indicates the Veteran had a long-standing history of right knee symptoms. He noted occasional pain that radiates to his right lower extremity with weakness and popping. The Veteran reported that he cannot perform activities that involve being on his feet for an extended period of time. On examination the clinician noted increased crepitus in the right knee when compared to the left. 

In a November 2009 private treatment note, the Veteran was noted to have a history of degenerative joint disease of the right knee. The clinician further noted crepitus and tenderness at the lateral joint line. An MRI study demonstrated significant degenerative changes in the lateral compartment.

In August 2010, the Veteran was afforded a VA examination. In his right knee, the Veteran reported joint pain, stiffness, clicks, swelling, decreased speed of joint motion, inability to stand more than two hours, ability to walk no more than a quarter-mile, and use of a cane on a frequent basis. The Veteran indicated he was laid off due to his right knee because he could no longer fulfill his duties as a truck driver. The examiner noted a moderate effect on driving and listed the Veteran's usual occupation would be significantly affected due to decreased mobility, problems with lifting and carrying, decreased strength, and pain. He had a flexion limited to 105 degrees with pain beginning at 70 degrees. On examination the Veteran demonstrated an antalgic gait, crepitus, tenderness, abnormal motion, and guarding of movement. The examiner also noted clicks or snapping, grinding, and patellar abnormality.

In October 2010, the Veteran reported that during his August 2010 VA examination, the examiner encouraged him to move his knee past the point when it started hurting, resulting in a misleading range of motion. The Veteran also stated he has a scar from knee surgery. The Veteran noted that his previous knee surgery was attempted using a "new method" and stated the surgeon was referencing a book for assistance while conducting the surgery. 

In April 2011, the Veteran was afforded a VA examination for his right knee. The Veteran reported weakness, stiffness, swelling, heat, redness, giving way, lack of endurance, locking, fatigability, deformity, tenderness, effusion, pain, and dislocation. The Veteran indicated flare-ups caused by physical activity and stress as often as five times per week, sometimes alleviated by Meloxicam. The Veteran reported difficulty standing, walking, and running but denied incapacitation over the previous 12 months. On examination of the right knee, there was one linear and two non-linear superficial scars, none cause pain, limitation of motion or function, and have no underlying tissue damage. The linear scar measures 4 cm by 0.6 cm and the nonlinear scars are 0.8 cm by 0.9 cm and 1.4 cm by 1.4 cm. The examiner noted guarding of movement, tenderness, malalignment, and abnormal movement. The Veteran had a flexion of 0-25 degrees on the right side with no additional limitation after repetitive use. The Veteran reported he could no longer perform his usual occupation as a truck driver due to knee pain while loading/unloading the truck. He reported employment driving a cargo van which causes pain in his knee while driving. 

In an August 2011 VA treatment record the Veteran reported sharp pain, locking, giving way, and swelling. The Veteran reported using a cane in crowded areas and when walking in the mall and requested a knee brace. An MRI study showed mild myxoid degeneration in the posterior horn of the medial meniscus.
In an April 2013 occupational medical examination the Veteran reported pain when crawling, kneeling, climbing, walking, or lifting. The Veteran stated his knee locks, gives way, swells, and is in constant pain. The examiner noted limited range of motion in the Veteran's right knee and the use of a knee brace.

In May 2013, the Veteran was afforded a VA examination for his right knee. The Veteran reported that he was in a lot of pain, found it very hard to walk, and experienced flare-ups which worsened his symptoms. On examination the Veteran had a flexion limited to 30 degrees with pain beginning at 5 degrees. The examiner noted the Veteran was capable of getting on the examination table and sitting with his knee at an estimated 70 degrees without complaint. The examiner noted the Veteran's statements that his knee hurts continually with any motion. The examiner opined the Veteran was not truthful and cooperative enough for a complete assessment. The examiner noted a non-painful, stable scar of less than 39 square centimeters.

In July 2013, the Veteran was afforded a VA examination for his right knee by the same examiner as the May 2013 examination. The Veteran reported walking with a limp, pain while sitting and standing, and use of a cane and knee brace. The Veteran reported that he cannot bend his knee past 30 degrees. The examiner opined the Veteran was not cooperative and honest during the examination and noted the Veteran is able to sit normally without signs of distress. The examiner noted meniscal conditions including meniscal dislocation with symptoms of frequent locking, pain, and effusion of the joint. The examiner also noted some functional limitation and impact on the Veteran's ability to work but stated the Veteran is still working. The examiner noted a non-painful, stable scar of less than 39 square centimeters.

In an April 2015 private treatment note the Veteran's gait is indicated to be normal with a flexion of 40 degrees. In VA treatment records from February 2016 through January 2017, the Veteran had continued complaints of knee pain, locking and inflexibility. In a February 2016 VA treatment record the Veteran had complaints of joint pain in his knees with his range of motion limited due to a pain. In a December 2016 VA treatment record the Veteran had complaints of right knee pain, locking, decreased strength, and impaired flexibility with a right knee flexion of 75 degrees. In a January 2017 VA treatment record the Veteran had complaints of knee pain and limited range of motion.

In June 2016, the Veteran was afforded a VA examination for his right knee. The Veteran reported constant pain with weakness, stiffness, lack of endurance, popping, and swelling. Pain increased when sleeping, driving or riding in car, or walking. The Veteran indicated the use of a knee brace and cane and reported flare-ups about five times per week. The examiner could not test range of motion due to pain and was unable to sit in a chair or bend his knees at all during the examination. The examiner noted that when walking the Veteran had a significant limp but did bend knees to approximately 15-20 degrees while walking. Functional impacts include a limitation on lifting, going up or down stairs, and required use of an elevated work station.

In February 2017, the Veteran was afforded a VA examination for his left knee. However, range of motion was tested for both knees during the examination and the Veteran's right knee was capable of flexion to 140 degrees and no pain was noted on the examination report. A February 2017 MRI study indicated normal alignment, minimal osteoarthritic changes, and no convincing evidence of knee joint effusion. 

During the period on appeal, the Veteran's right knee disorder has been shown to be manifested by no more than weakness, stiffness, lack of endurance, popping, swelling, use of a knee brace, use of a cane, functional limitation in walking, going up or down stairs, lifting, and driving; and flexion limited to 30 degrees. 

Given these facts, the Board finds that the Veteran's current 20 percent rating for right knee disorder under diagnostic code 5260 adequately reflects his limitation of motion. A separate compensable evaluation for locking under diagnostic code 5258 is not warranted as such an evaluation would constitute pyramiding. 38 C.F.R. § 4.14. The Veteran is currently rated 40 percent for muscle wasting and atrophy under diagnostic code 5314. The Veteran is entitled to the higher of two ratings between diagnostic code 5314 and diagnostic code 5261, as a separate compensable rating for each diagnostic code would constitute pyramiding. The Veteran's 40 percent rating under diagnostic code 5314 is a higher rating than he would receive under diagnostic code 5261. Therefore, it is to the Veteran's benefit to remain rated under diagnostic code 5314. The Veteran's scars do not warrant assignment of a separate compensable evaluation as his scars do not meet the minimum requirement for a compensable rating. 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7805. 38 C.F.R. § 4.7. See Hart v. Mansfield, 21 Vet. App. 505 (2007). A 30 percent rating for right knee disorder under diagnostic code 5260 is not warranted as he exhibited a flexion of greater than 15 degrees in numerous VA examinations. In making these determinations, the Board has considered, along with the schedular criteria, the Veteran's functional loss due to pain. 38 C.F.R. §§ 4.40, 4.45 (2015); DeLuca v. Brown, 8 Vet. App. 202, 206-207 (1995). 


ORDER

An initial rating in excess of 20 percent for right knee degenerative joint disease, claimed as right knee disorder, since July 25, 2008, is denied




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


